           Case 1:18-cr-00389-VEC Document 52 Filed 02/09/21 Page 1 of 3

                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                     DOC #:
                                                                     DATE FILED: 2/9/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA,                                      :
                                                                :
                 -against-                                      :   18-CR-389 (VEC)
                                                                :
 RANDY BUENO,                                                   :       ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X


VALERIE CAPRONI, United States District Judge:

        WHEREAS on October 8, 2020, Mr. Bueno moved for compassionate release pursuant to

18 U.S.C. § 3582(c) (Dkts. 40, 42);

        WHEREAS on January 5, 2021, the Government filed an opposition, acknowledging that

Mr. Bueno had exhausted his administrative remedies, but opposing Mr. Bueno’s motion on the

merits (Dkt. 46);

        WHEREAS on February 3, 2021, Mr. Bueno filed a reply (Dkt. 51);

        WHEREAS, a court may, according to the plain language of the statute, reduce Mr.

Bueno’s sentence under the rubric of compassionate release if, “after considering the factors set

forth in § 3553(a),” it finds that “extraordinary and compelling reasons warrant such a

reduction,” 18 U.S.C. § 3582(c)(1)(A)(i);

        IT IS HEREBY ORDERED THAT: Mr. Bueno’s motion for compassionate release is

DENIED. Mr. Bueno fails to demonstrate “extraordinary and compelling reasons” warranting a

sentence reduction. Mr. Bueno does not suggest that he has any physical ailments or conditions

that put him at an increased risk of severe illness or death were he to contract COVID-19. See

Dkt. 51. Instead, Mr. Bueno argues that his various mental health conditions have been

“aggravated by the severe conditions of confinement he has endured throughout the COVID-19
           Case 1:18-cr-00389-VEC Document 52 Filed 02/09/21 Page 2 of 3




pandemic.” Id. at 1, 3. Specifically, Mr. Bueno states that he suffers from bipolar disorder,

ADHD, and PTSD, and that the lockdowns imposed as a result of the pandemic have prevented

him from receiving necessary medication or mental health treatment. Id. at 4, 8. The Court

recognizes the adverse impact that the COVID-19 pandemic, as well as the resulting lockdowns

and restrictions on mental health programming, has had on inmates suffering from mental illness.

See United States v. Pina, No. 18-CR-179, 2020 WL 3545514 (S.D.N.Y. June 29, 2020); United

States v. Reyes, No. 19-CR-66, 2021 WL 22717 (S.D.N.Y. Jan. 4, 2021). Nevertheless, Mr.

Bueno’s medical records contain no indication that he has ever complained of, been diagnosed

with, or been treated for any mental illness during his time in prison. 1 See Gov. Opp., Ex. A.

Accordingly, Mr. Bueno has failed to demonstrate that his mental health constitutes an

“extraordinary and compelling reason” warranting a sentence reduction.

        Even assuming Mr. Bueno had demonstrated “extraordinary and compelling reasons”

warranting a sentence reduction, the Section 3553(a) factors would not support a sentence

reduction. Mr. Bueno’s conduct in prison is particularly concerning to the Court; his disciplinary

records indicate that he has been sanctioned on at least seven separate occasions, four of which

occurred in 2020 alone. Gov. Opp., Ex. B at 1-3. Such recent and repeated misconduct strongly

suggests that Mr. Bueno is not yet prepared to conform his behavior to the rules. Moreover, as a

result of his misconduct, Mr. Bueno was expelled from the BOP’s Residential Drug Abuse

Program, which the Court recommended Mr. Bueno for, and which would have given him a one-

year credit on his sentence had he completed it. See Gov. Opp., Ex. A at 55-58.




1
         As of December 29, 2020, Mr. Bueno had no active prescription medications. Gov. Opp., Ex. A at 30. His
medical records indicate that he was prescribed naproxen from June 26, 2020 to July 3, 2020 and ibuprofen from
December 2, 2020 to December 7, 2020. Id. He currently receives various over-the-counter medications including
Acetaminophen, Calcium Polycarbophil, Hydrocortisone cream, and Tolnaftate cream. Id.


                                                    2 of 3
        Case 1:18-cr-00389-VEC Document 52 Filed 02/09/21 Page 3 of 3




      For the foregoing reasons, Defendant’s motion for compassionate release is denied.



SO ORDERED.
                                                     _________________________________
Date: February 9, 2021                               VALERIE CAPRONI
      New York, NY                                   United States District Judge




                                            3 of 3
